TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00118-CV



                                       In re David Thacker


                      ORIGINAL PROCEEDING FROM COMAL COUNTY



                             MEMORANDUM OPINION


               David Thacker filed an application for pretrial writ of habeas corpus, apparently

seeking to have his court-appointed attorney removed.1 We do not have original habeas jurisdiction

in criminal cases, much less jurisdiction to consider a pretrial application for writ of habeas corpus.

See Tex. Gov’t Code § 22.221(d) (courts of appeals have writ power in civil cases); In re Shaw,

175 S.W.3d 901, 903 (Tex. App.—Texarkana 2005, orig. proceeding) (courts of appeals lack

jurisdiction to consider applications for pretrial habeas relief in criminal cases); Ex parte Hearon,

3 S.W.3d 650, 650 (Tex. App.—Waco 1999, orig. proceeding) (“This Court does not have original

habeas jurisdiction in criminal law matters.”); Ex parte Hawkins, 885 S.W.2d 586, 587-88 (Tex.

App.—El Paso 1994, orig. proceeding) (“[T]his Court does not have original habeas corpus

jurisdiction in criminal law matters. That jurisdiction rests instead with the Court of Criminal

Appeals, the District Courts, the County Courts, or any judge of said Courts.” (citation omitted)).


       1
         Thacker attempted to file his proceeding in the San Antonio Court of Appeals, but because
this Court has jurisdiction over Comal County, the document was forwarded here. See Tex. Gov’t
Code § 22.201(d). Thacker complains that his attorney has not performed certain requested actions
and also seems to complain about being denied access to a law library. However, it is not clear
exactly what relief Thacker seeks.
                We therefore dismiss Thacker’s application for pretrial habeas relief for want of

jurisdiction.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Jurisdiction

Filed: April 11, 2014




                                                 2